DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-4 and 6-19 are pending.
	Claim 5 is cancelled by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim(s) 1-4 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran, et al. [US 20180117446] in view of Gillen [US 20190019144].
As per claim 1:	Tran teaches a computer-based method for generating a blockchain address, the method comprising: 
receiving a request for a new blockchain address for a user [Tran: para 0153; A transaction is a message that is sent from one account to another account, where the transaction creates a new contract. As already mentioned, the address of that contract is not the zero address but an address derived from the sender and its number of transactions sent (the “nonce”). See also para 0217, 0390], the request including a public key, which has an associated private key [Tran: para 0137; identification information (of a party) can be given as the broadest reasonable interpretation (BRI) as data describing or specific to the party or user per se, e.g. credential or attribute specific or associated to the user. More examples on para 0169-0172, 0201, 0297], and identification information for the user including Know Your Customer (KYC) information; and [Tran: 0945; information that may be embedded into the data tokens and blockchain ledger may include: Issuer Identification (ID), Security Type Data, Regulatory and Restriction Data…know your customer guidelines or other types of compliance regulations, etc., Investor Suitability, Beneficial Ownership. Thus, the “know your customer” or KYC information is part of the blockchain ledger which in the instant of a new blockchain address (see para 0172, 0218-0220, 0387, 0390), includes various information such as key data (e.g. public key/private key), security data, and other identification information include the KYC information]
generating the blockchain address based on a cryptographic hash of the public key and a combination of the identification information [Tran: para 0163; the blockchain address is represented by or derived from a blockchain public key corresponding to a blockchain private key. The item provider or authorized entity generates a cryptographic key pair, a private key and a public key associated with a blockchain address. Para 0202; the blockchain address is a 160-bit hash of the public portion of a public/private Elliptic Curve Digital Signature Algorithm (ECDSA) keypair. One known blockchain system, the blockchain address is therefore algorithmically converted from a public key. More examples on para 0224, 0390] **and a salt field. [**as rejected under a secondary reference, discussion below]
Tran discloses the blockchain address is a 160-bit hash of the public portion of a public/private Elliptic Curve Digital Signature Algorithm (ECDSA) keypair. One known blockchain system, the blockchain address is therefore algorithmically converted from a public key [Tran: para 0202]. Tran suggests “generating the blockchain address based on a cryptographic hash of the public key”.  Further, Tran discusses system enables the physical goods and materials to be identified and linked with their digital representation on the blockchain and identities recorded are linked to blockchain identifiers using a secure hash [Tran: para 0226]. The transaction 303 includes the recipient's address 324 (e.g., a hash value based on the receiver's public key), the Blockchain token 309 (i.e., a patient ID 328 and personally identifiable information such as Social Security 326), past medical institution relationship information 331, and optional other information 310. The transaction 323 is digitally signed by the patient who is the sender's private key to create a digital signature 332 for verifying the sender's identity to the network nodes [Tran: 0292]. As such, Tran suggests the blockchain address based on “identification information”. However, Tran did not clearly discuss the blockchain address is based on a combination of the identification information “and a salt field”.
Gillen teach the public key can be hashed with a hashing algorithm utilizing the location parameter of one or more computing devices to generate a digital address (e.g., a blockchain digital-physical address). For example, the digital address can be hashed by “salting” the hashing algorithm with the location parameter of one or more computing devices. As is known in the art, the term salting may refer to using two or more inputs in a cryptographic hashing function to create single hashed output. As such, both a digital address and a location parameter may be used as input for a cryptographic hashing function [Gillen: para 0078]. As such, Gillen “the blockchain address being generated based on a cryptographic hash of the public key”. Gillen also discloses a computing device may generate the temporary digital address and/or the hash based on salting the hashing of a public key in combination with data that is independently accessible and/or derived by one or more computing devices. As noted, the term salting may refer to using two or more data inputs in a cryptographic hashing function to create a single hashed value where the first input may be a public key (e.g., an address) while the remaining inputs may be data that is independently accessible by either computing device. The independently accessible data may be a data type that produces similar results when computing devices are physically proximate, such as data obtained from one or more of a device's sensors. Using independently accessible data, a temporary digital address and/or the hash can be generated by one device and confirmed by the other device [Gillen: para 0137]. Accordingly, the salt field would obviously be the data inputs in a cryptographic hashing function to create a single hashed value or output and that in combination with data that is independently accessible (as the identification information). Thus, Gillen obviously suggest the claim language of “a combination of the identification information and a salt field”. As noted above, Gillen discloses “the blockchain address being generated based on a cryptographic hash of the public key” and “a combination of the identification information and a salt field”, that involves the salting technique where motivation would be for data generated by one device and ability to be confirmed by the other device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gillen (the blockchain address being generated based on a cryptographic hash of the public key and a combination of the identification information) with Tran to teach the blockchain address is based on a combination of “a salt field” for the reason for data generated by one device can be confirmed by the other device.
Claim 2:  Tran: 0390, 0392; discussing the method of claim 1, wherein the blockchain address comprises a concatenation of a cryptographic hash of the public key and the identification information.
Claim 3:  Tran: 0217; discussing the method of claim 1, wherein the identification information is encrypted, and the encrypted version of the identification information is used to generate the blockchain address.
Claim 4:  Tran: 0164, 0202; discussing the method of claim 3, wherein the encrypted identification information is a cryptographic hash of the identification information hashed with the public key hash.
Claim 5:  Canceled
Claim 6:  Tran: 0827; discussing the method of claim 1, wherein the blockchain address includes a checksum that is calculated from the address absent the checksum.
Claim 7:  Tran: 0202; discussing the method of claim 1, wherein the blockchain address includes an address version number.
Claim 8:  Tran: 0225; discussing the method of claim 1, wherein subsequent to generating the blockchain address, the blockchain address is signed with a digital signature of a Guardian.
As per claim 9:	Tran teaches a computer-based method for generating a transaction within a blockchain system for transferring ownership of an asset to a receiving party, the method comprising: 
receiving a blockchain address to which ownership of the digital asset is to be transferred Tran: para 0153; A transaction is a message that is sent from one account to another account, where the transaction creates a new contract. As already mentioned, the address of that contract is not the zero address but an address derived from the sender and its number of transactions sent (the “nonce”). See also para 0217, 0390], the blockchain address having identification information for an owner of the blockchain address embedded therein [Tran: para 0137; identification information (of a party) can be given as the broadest reasonable interpretation (BRI) as data describing or specific to the party or user per se, e.g. credential or attribute specific or associated to the user. More examples on para 0169-0172, 0201, 0297], the identification information including Know Your Customer (KYC) information; [Tran: 0945; information that may be embedded into the data tokens and blockchain ledger may include: Issuer Identification (ID), Security Type Data, Regulatory and Restriction Data…know your customer guidelines or other types of compliance regulations, etc., Investor Suitability, Beneficial Ownership. Thus, the “know your customer” or KYC information is part of the blockchain ledger which in the instant of a new blockchain address (see para 0172, 0218-0220, 0387, 0390), includes various information such as key data (e.g. public key/private key), security data, and other identification information include the KYC information] 
decoding the blockchain address to extract the identification information using a public key [Tran: 0827; Pubkey hashes are sent encoded as Bitcoin addresses, which are base58-encoded strings containing an address version number, the hash, and an error-detection checksum to catch typos. Once Energy buyer has the address and decodes it back into a standard hash, she can create the first transaction], the blockchain address being generated based on a cryptographic hash of the public key and a combination of the identification information [Tran: para 0163; the blockchain address is represented by or derived from a blockchain public key corresponding to a blockchain private key. The item provider or authorized entity generates a cryptographic key pair, a private key and a public key associated with a blockchain address. Para 0202; the blockchain address is a 160-bit hash of the public portion of a public/private Elliptic Curve Digital Signature Algorithm (ECDSA) keypair. One known blockchain system, the blockchain address is therefore algorithmically converted from a public key. More examples on para 0224, 0390] **and a salt field; [**as rejected under a secondary reference, discussion below]
confirming whether the identification information identifies the receiving party [Tran: 0137; identification information (of a party) can be given as the broadest reasonable interpretation (BRI) as data describing or specific to the party or user per se, e.g. credential or attribute specific or associated to the user. More examples on 0152], thereby confirming whether the receiving party is the owner of the blockchain address; [Tran: 0169, 0172]
if the identification information identifies the receiving party, generating a transaction including the received blockchain address and a record of the asset whose ownership is to be transferred; and [Tran: 0164; transaction records verified in cryptocurrencies which make use of proof-of-work verification schemes]
signing the transaction with a private key of a blockchain address from which the asset is to be transferred. [Tran: 0201; authorized entity may have generated the key pair, provides the private key to the service or item provider, and the service or item provider transfers funds to the blockchain address. The authorized entity, after generating the blockchain address, provides the private key to the service or item provider]
Tran discloses the blockchain address is a 160-bit hash of the public portion of a public/private Elliptic Curve Digital Signature Algorithm (ECDSA) keypair. One known blockchain system, the blockchain address is therefore algorithmically converted from a public key [Tran: para 0202]. Tran suggests “the blockchain address being generated based on a cryptographic hash of the public key”.  Further, Tran discusses system enables the physical goods and materials to be identified and linked with their digital representation on the blockchain and identities recorded are linked to blockchain identifiers using a secure hash [Tran: para 0226]. The transaction 303 includes the recipient's address 324 (e.g., a hash value based on the receiver's public key), the Blockchain token 309 (i.e., a patient ID 328 and personally identifiable information such as Social Security 326), past medical institution relationship information 331, and optional other information 310. The transaction 323 is digitally signed by the patient who is the sender's private key to create a digital signature 332 for verifying the sender's identity to the network nodes [Tran: 0292]. As such, Tran suggests the blockchain address based on “identification information”. However, Tran did not clearly discuss the blockchain address is based on a combination of the identification information “and a salt field”.
Gillen teach the public key can be hashed with a hashing algorithm utilizing the location parameter of one or more computing devices to generate a digital address (e.g., a blockchain digital-physical address). For example, the digital address can be hashed by “salting” the hashing algorithm with the location parameter of one or more computing devices. As is known in the art, the term salting may refer to using two or more inputs in a cryptographic hashing function to create single hashed output. As such, both a digital address and a location parameter may be used as input for a cryptographic hashing function [Gillen: para 0078]. As such, Gillen “the blockchain address being generated based on a cryptographic hash of the public key”. Gillen also discloses a computing device may generate the temporary digital address and/or the hash based on salting the hashing of a public key in combination with data that is independently accessible and/or derived by one or more computing devices. As noted, the term salting may refer to using two or more data inputs in a cryptographic hashing function to create a single hashed value where the first input may be a public key (e.g., an address) while the remaining inputs may be data that is independently accessible by either computing device. The independently accessible data may be a data type that produces similar results when computing devices are physically proximate, such as data obtained from one or more of a device's sensors. Using independently accessible data, a temporary digital address and/or the hash can be generated by one device and confirmed by the other device [Gillen: para 0137]. Accordingly, the salt field would obviously be the data inputs in a cryptographic hashing function to create a single hashed value or output and that in combination with data that is independently accessible (as the identification information). Thus, Gillen obviously suggest the claim language of “a combination of the identification information and a salt field”. As noted above, Gillen discloses “the blockchain address being generated based on a cryptographic hash of the public key” and “a combination of the identification information and a salt field”, that involves the salting technique where motivation would be for data generated by one device and ability to be confirmed by the other device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gillen (the blockchain address being generated based on a cryptographic hash of the public key and a combination of the identification information) with Tran to teach the blockchain address is based on a combination of “a salt field” for the reason for data generated by one device can be confirmed by the other device.
Claim 10:  Tran: 0201; discussing the method of claim 10, wherein the signed transaction is broadcast to a blockchain network for inclusion in a block for validation and, once validated, appended to the blockchain.
Claim 11:  Tran: 0225; discussing the method of claim 9, wherein the blockchain address is signed with the digital signature of a Guardian, the method comprising checking that the digital signature is a valid signature of a trusted Guardian and only proceeding with the transaction if the Guardian’s signature is valid.
Claim 12:  Tran: 0217; discussing the method of any one of claims 9, wherein the owner of the blockchain address from which the asset is to be transferred has previously nominated a Guardian as a second signatory for the blockchain address, the method comprising, following signing of the transaction with the private key: routing the signed transaction to the nominated Guardian; and the Guardian applying their signature to the transaction, the transaction only being executed once signed by the Guardian. 
Claim 13:  Tran: 0217; discussing the method of claim 12, wherein before applying their signature, the Guardian verifies the authenticity of the transaction.
Claim 14:  Tran: 0163; discussing the method of claim 13, wherein verifying the authenticity of the transaction comprises the Guardian communicating with the owner of the blockchain address from which the asset is to be transferred, the communication being via a communication channel separate from the blockchain system.
Claim 15:  Tran: 0219; discussing the method of any one of claims 12, wherein in the case where the authenticity of the transaction is not verified, indicating that the transaction is fraudulent, the blockchain address from which the asset is to be transferred is frozen.
Claim 16:  Tran: 0166; discussing the method of claim 15, further comprising creating a new blockchain address including identification information for the owner of the frozen blockchain address and then transferring assets from the frozen blockchain address to the new blockchain address.
Claim 17:  Tran: 0945 [information that may be embedded into the data tokens and blockchain ledger may include: Issuer Identification (ID), Investor ID, including know your customer guidelines or other types of compliance regulations, etc.]; discussing the method of claim 1, further comprising verifying the user when further KYC information matches the KYC information for the user.
Claim 18:  Tran: 0945 [information that may be embedded into the data tokens and blockchain ledger may include: Issuer Identification (ID), Investor ID, including know your customer guidelines or other types of compliance regulations, etc. where the ID as listed in the information embedded in the blockchain suggest can be a user name]; discussing the method of claim 1, wherein the KYC information comprises a user name.
Claim 19:  Tran: 0945 [information that may be embedded into the data tokens and blockchain ledger may include: Issuer Identification (ID), Investor ID, including know your customer guidelines or other types of compliance regulations, etc. where the ID as listed in the information embedded in the blockchain suggest can be a user name]; discussing the method of claim 9, wherein the KYC information comprises a user name.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-4 and 6-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The arguments moot as they are directed towards the current amendment and are responded to in the respective rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435